468 F.2d 627
72-2 USTC  P 9741
Helen KELLNER, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 218, Docket 72-1103.
United States Court of Appeals,Second Circuit.
Argued Oct. 30, 1972.Decided Oct. 31, 1972.

Helen Kellner, pro se.
Louis A. Bradbury, Atty., Tax Div., Dept. of Justice, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Leonard J. Henzke, Jr., Attys., Washington, D. C., on the brief), for appellee.
Before LUMBARD, FEINBERG and OAKES, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the Tax Court on the memorandum opinion of Judge Tannenwald, 30 CCH Tax Ct. Mem. 448 (filed May 13, 1971).